PER CURIAM.
Henry Louis Peterson challenges his conviction for second-degree murder and the imposition of a public defender lien. We affirm Peterson’s conviction and sentence without discussion. However, Peterson correctly argues that he was not given notice of his right to a hearing to contest the amount of the public defender lien.. See Drinnon v. State, 598 So.2d 229 (Fla. 2d DCA 1992). On remand, Peterson should have 30 days from the date of the mandate to file a written objection to the fee assessed., If an objection is filed, the assessment should be stricken, and a new assessment may be imposed in accordance with Florida Rule of Criminal Procedure 3.720(d)(1). See Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992).
*931Accordingly, we affirm Peterson’s conviction and sentence, but remand for Peterson to have an opportunity to file a written objection to the public defender lien.
PATTERSON, AlC.J., and QUINCE and WHATLEY, JJ„ concur.